Exhibit 10.41(b)

 

Annex A

 

AMENDED AND RESTATED

STEEL DYNAMICS, INC.

2006 EQUITY INCENTIVE PLAN

 

1.                                      Purpose of the Amended Plan and
Available Awards.

 

1.1                               Purpose.  The purpose of the Amended and
Restated Steel Dynamics, Inc. 2006 Equity Incentive Plan (the “Amended Plan”),
which will become effective upon approval by the Company’s stockholders, as
contemplated by Section 1.2, is to continue incentives designed to motivate
Participants to continue to put forth maximum effort toward the success and
growth of the Company and to attract and retain qualified persons who, by their
experience, skill and diligence, are able to make important contributions to our
success. To accomplish these objectives, the Amended Plan provides for awards of
equity based incentives through the grant of Options, Restricted Stock Awards,
Unrestricted Stock Awards, Stock Appreciation Rights, Performance Awards,
Deferred Stock Units and Restricted Stock Units to Eligible Employees and other
Participants, all subject to the conditions described in the Amended Plan.

 

1.2                               Establishment.  The effective date of the
Amended Plan (the “Effective Date”), is the later to occur of May 17, 2012 or
the date on which the holders of a majority of the outstanding shares of the
Company’s common stock present or represented, and entitled to vote at the Steel
Dynamics 2012 Annual Meeting of Stockholders approve the Amended Plan, which
approval must occur within twelve months after May 17, 2012. No Awards under the
Amended Plan may be granted prior to the date of stockholder approval.

 

1.3                               Shares Available for Issuance of Awards.  A
total of 16,567,927 shares are available for issuance of Awards under the
Amended Plan, including the 1,067,927 shares remaining unissued under the
existing plan.

 

2.                                      Definitions.

 

2.1                               “409A Award” means an Award that is considered
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code and Section 8 of this Amended Plan.

 

2.2                               “Administrator” means the Board or the
Committee appointed by the Board in accordance with Section 3.5.

 

2.3                               “Affiliate” means any parent corporation or
subsidiary corporation of the Company, whether now or hereafter existing, as
those terms are defined in Sections 424(e) and (f), respectively, of the Code.

 

2.4                               “Amended Plan” means this Amended and Restated
Steel Dynamics, Inc. 2006 Equity Incentive Plan.

 

2.5                               “Award” means any right granted under the
Amended Plan, including an Incentive Stock Option, a Nonstatutory Stock Option,
a Restricted Stock Award, an Unrestricted Stock Award, a Performance Award, a
Stock Appreciation Right, a Deferred Stock Unit and a Restricted Stock Unit.

 

2.6                               “Award Agreement” means a written agreement
between the Company and a holder of an Award, evidencing the terms and
conditions of an individual Award grant. Each Award Agreement shall be subject
to the terms and conditions of the Amended Plan.

 

2.7                               “Beneficial Owner” has the meaning assigned to
such term in Rule 13d-3 and Rule 13d-5 under the Exchange Act.

 

2.8                               “Board” means the Board of Directors of the
Company.

 

A-1

--------------------------------------------------------------------------------


 

2.9                               “Business Combination” has the meaning set
forth in Section 2.12(e).

 

2.10                        “Cashless Exercise” has the meaning set forth in
Section 6.4.

 

2.11                        “Cause” means if the Participant is a party to an
employment or service agreement with the Company or its Affiliates and such
agreement provides for a definition of Cause, the definition therein contained,
or, if no such agreement exists, it shall mean (a) the commission of, or plea of
guilty or no contest to, a felony or a crime involving moral turpitude or the
commission of any other act involving willful malfeasance or material fiduciary
breach with respect to the Company or an Affiliate, (b) conduct tending to bring
the Company into substantial public disgrace, or disrepute, or (c) gross
negligence or willful misconduct with respect to the Company or an Affiliate.
The Administrator, in its absolute discretion, shall determine the effect of all
matters and questions relating to whether a Participant has been discharged for
Cause.

 

2.12                        “Change in Control” shall mean:

 

(a)                                 The direct or indirect sale, transfer,
conveyance or other disposition (other than by way of merger or consolidation),
in one or a series of related transactions, of all or substantially all of the
properties or assets of the Company to any “person” (as that term is used in
Section 13(d)(3) of the Exchange Act);

 

(b)                                 The Incumbent Directors cease for any reason
to constitute at least a majority of the Board;

 

(c)                                  The adoption of a plan relating to the
liquidation or dissolution of the Company; or

 

(d)                                 Any “person” or “group” (as such terms are
used in Section 13(d) and 14(d) of the Exchange Act) becomes the Beneficial
Owner, directly or indirectly, of securities of the Company representing more
than 50% of the combined voting power of the Company’s then outstanding
securities eligible to vote for the election of the Board (the “Company Voting
Securities”); or

 

(e)                                  The consummation of a merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving the Company or any of its Subsidiaries that requires the approval of
the Company’s stockholders, whether for such transaction or the issuance of
securities in the transaction (a “Business Combination”), unless immediately
following such Business Combination: (1) 50% or more of the total voting power
of (i) the Surviving Corporation, or (ii) if applicable, the ultimate Parent
Corporation that directly or indirectly has beneficial ownership of 100% of the
voting securities eligible to elect directors of the Surviving Corporation, is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (2) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of
more than 50% of the total voting power of the outstanding voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (3) at least a majority of the
members of the board of directors of the Parent Corporation (or if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (1), (2) and (3) above shall be deemed to be a “Non-Qualifying
Transaction”).

 

2.13                        “Code” means the Internal Revenue Code of 1986, as
amended.

 

A-2

--------------------------------------------------------------------------------


 

2.14                        “Committee” means a committee of the Board appointed
by the Board to administer the Amended Plan in accordance with Section 3.5.

 

2.15                        “Common Stock” means the common stock of the
Company.

 

2.16                        “Company” means Steel Dynamics, Inc., an Indiana
corporation.

 

2.17                        “Company Voting Securities” has the meaning set
forth in Section 2.12(d).

 

2.18                        “Continuous Service” means that the Participant’s
service with the Company or an Affiliate, whether as an Eligible Employee or an
Eligible Director is not interrupted or terminated. The Administrator or its
delegate, in its sole discretion, may determine whether Continuous Service shall
be considered interrupted in the case of any approved leave of absence.

 

2.19                        “Covered Employee” means the chief executive officer
and the four (4) or more other highest compensated or other officers of the
Company for whom total compensation is required to be reported to stockholders
under the Exchange Act.

 

2.20                        “Date of Grant” means the date on which an Award is
made, if made automatically under one or more Amended Plan provisions, or the
date on which the Administrator adopts a resolution, or takes other appropriate
action, expressly granting an Award to a Participant that specifies the key
terms and conditions of the Award and from which the Participant begins to
benefit from or be adversely affected by subsequent changes in the Fair Market
Value of the Company Common Stock or, if a different date is set forth in such
resolution, or determined by the Administrator, as the Date of Grant, then such
date as is set forth in such resolution.

 

2.21                        “Deferral Period” has the meaning set forth in
Section 7.6(a).

 

2.22                        “Deferred Stock Unit” means the right to receive, at
the end of the Deferral Period, one (1) share of Common Stock pursuant to
Section 7.6.

 

2.23                        “Director” means a member of the Board of Directors
of the Company.

 

2.24                        “Disability” means that the Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment; provided, however, for purposes of
determining the term of an Incentive Stock Option pursuant to Section 6.5
hereof, the term Disability shall have the meaning ascribed to it under Code
Section 22(e)(3). The determination of whether an individual has a Disability
shall be determined under procedures established by the Administrator. Except in
situations where the Administrator is determining Disability for purposes of the
term of an Incentive Stock Option pursuant to Section 6.5 hereof within the
meaning of Code Section 22(e)(3), the Administrator may rely on any
determination that a Participant is disabled for purposes of benefits under any
long-term disability plan maintained by the Company or any Affiliate in which a
Participant participates.

 

2.25                        “Effective Date” has the meaning set forth in
Section 1.2.

 

2.26                        “Eligible Director” means any member of the Board
who is not an Eligible Employee.

 

2.27                        “Eligible Employee” means any person employed by the
Company or an Affiliate, including any business, corporation or other entity
acquired by the Company or an Affiliate if and to the extent specifically
approved by the Committee; provided, however, that an “Eligible Employee” shall
not include, unless specifically approved by the Committee, any person employed
by the Company or any Affiliate whose terms and conditions of employment are
established by or subject to the terms of a collective bargaining agreement.

 

2.28                        “Exchange Act” means the Securities Exchange Act of
1934, as amended.

 

A-3

--------------------------------------------------------------------------------


 

2.29                        “Fair Market Value” means, as of any date, the last
reported sale price per share on such date on the Nasdaq National Market or the
principal exchange on which it is traded, or if no sale was made on such date on
such principal exchange, the closing reported bid price on such date on such
exchange.

 

2.30                        “Free Standing Rights” has the meaning set forth in
Section 7.5(a).

 

2.31                        “Incentive Stock Option” means an Option intended to
qualify as an incentive stock option within the meaning of Section 422 of the
Code and the regulations promulgated thereunder.

 

2.32                        “Incumbent Directors” means individuals who, on the
Effective Date, constitute the Board, provided that any individual becoming a
Director subsequent to the Effective Date whose election or nomination for
election to the Board was approved by a vote of at least two-thirds of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement of the Company in which such person is named as a nominee
for Director without objection to such nomination) shall be an Incumbent
Director.

 

2.33                        “Net Exercise” has the meaning set forth in
Section 6.4.

 

2.34                        “Non-Employee Director” means a Director who is a
“non-employee director” within the meaning of Rule 16b-3.

 

2.35                        “Nonstatutory Stock Option” means an Option not
intended to qualify as an Incentive Stock Option.

 

2.36                        “Non-Qualifying Transaction” has the meaning set
forth in Section 2.12(e).

 

2.37                        “Officer” means a person who is an officer of the
Company within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.

 

2.38                        “Option” means an Incentive Stock Option or a
Nonstatutory Stock Option granted pursuant to the Amended Plan.

 

2.39                        “Option Agreement” means a written agreement between
the Company and an Optionholder evidencing the terms and conditions of an
individual Option grant. Each Option Agreement shall be subject to the terms and
conditions of the Amended Plan and need not be identical.

 

2.40                        “Optionholder” means a person to whom an Option is
granted pursuant to the Amended Plan or, if applicable, such other person who
holds an outstanding Option.

 

2.41                        “Outside Director” means a Director who is an
“outside director” within the meaning of Section 162(m) of the Code and Treasury
Regulations § 1.162-27(e)(3).

 

2.42                        “Participant” means a person to whom an Award is
granted pursuant to the Amended Plan or, if applicable, such other person who
holds an outstanding Award, and includes an Eligible Employee or an Eligible
Director.

 

2.43                        “Performance Award” means Awards granted pursuant to
Section 7.3.

 

2.44                        “Related Rights” has the meaning set forth in
Section 7.5(a).

 

2.45                        “Restricted Period” means the period during which
any risk of forfeiture or other restrictions set by the Administrator remain in
effect.

 

2.46                        “Restricted Stock Award” means any Award granted
pursuant to Section 7.1.

 

2.47                        “Restricted Stock Unit” means the right to receive,
at the end of the Restricted Period, one (1) share of Common Stock pursuant to
Section 7.7.

 

A-4

--------------------------------------------------------------------------------


 

2.48                        “Right of Repurchase” means the Company’s option to
repurchase Common Stock acquired under the Amended Plan upon the Participant’s
termination of Continuous Service pursuant to Section 7.4.

 

2.49                        “Rule 16b-3” means Rule 16b-3 promulgated under the
Exchange Act or any successor to Rule 16b-3, as in effect from time to time.

 

2.50                        “SAR Amount” has the meaning set forth in
Section 7.5.

 

2.51                        “SAR Exercise Price” has the meaning set forth in
Section 7.5(b).

 

2.52                        “SEC” means the Securities and Exchange Commission.

 

2.53                        “Securities Act” means the Securities Act of 1933,
as amended.

 

2.54                        “Stock Appreciation Right” means the right pursuant
to an award granted under Section 7.5 to receive an amount equal to the excess,
if any, of (A) the Fair Market Value, as of the date such Stock Appreciation
Right or portion thereof is surrendered, of the shares of stock covered by such
right or such portion thereof, over (B) the aggregate SAR Exercise Price of such
right or such portion thereof.

 

2.55                        “Surviving Entity” means the Company if immediately
following any merger, consolidation or similar transaction, the holders of
outstanding voting securities or securities or rights convertible into voting
securities of the Company immediately prior to the merger or consolidation own
equity securities possessing more than 50% of the voting power of the entity
existing following the merger, consolidation or similar transaction. In all
other cases, the other entity to the transaction and not the Company shall be
the Surviving Entity.

 

2.56                        “Ten Percent Stockholder” means a person who owns
(or is deemed to own pursuant to Section 424(d) of the Code) stock possessing
more than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or of any of its Affiliates.

 

2.57                        “Unrestricted Stock” means any Award of Common Stock
granted pursuant to Section 7.2 that is not subject to restrictions on transfer
or a risk of forfeiture.

 

2.58                        “Unrestricted Stock Award” means any Award granted
pursuant to Section 7.2.

 

3.                                      Administration.

 

3.1                               Administration by Board.  The Amended Plan
shall be administered by the Board unless and until the Board delegates
administration to a Committee, as provided in Section 3.5.

 

3.2                               Powers of Administrator.  The Administrator
shall have the power and authority to select and grant Awards to Participants,
pursuant to the terms of the Amended Plan.

 

3.3                               Specific Powers.  In particular, subject to
the limitations and other provisions set forth in this Amended Plan, the
Administrator shall have the authority: (a) to construe and interpret the
Amended Plan and apply its provisions; (b) to promulgate, amend and rescind
rules and regulations relating to the administration of the Amended Plan; (c) to
authorize any person to execute, on behalf of the Company, any instrument
required to carry out the purposes of the Amended Plan; (d) to delegate its
authority to one or more Officers of the Company with respect to Awards, other
than Performance Awards, that do not involve Covered Employees or “insiders”
within the meaning of Section 16 of the Exchange Act; (e) to determine when
Awards are to be granted under the Amended Plan; (f) from time to time to select
those Participants to whom Awards shall be granted and to determine the number
of shares of Common Stock to be made subject to each Award; (g) to prescribe the
manner by which an Award shall be evidenced, either in paper or electronic form
or by book entry, as well as the form of all Award Agreements and Option
Agreements hereunder; (h) to determine whether each Option is to be an Incentive
Stock Option or a Nonstatutory Stock Option; (i) to prescribe the terms

 

A-5

--------------------------------------------------------------------------------


 

and conditions of each Award, including, without limitation, the purchase price
or exercise price and medium of payment, vesting provisions and Right of
Repurchase provisions, and to specify the provisions of the Award Agreement
relating to such grant or sale; (j) to amend any outstanding Awards, including
for the purpose of modifying the time or manner of vesting, the term of any
Award, the purchase price or exercise price, as the case may be, subject to
applicable legal restrictions; provided, however, that the Administrator may
not, without the approval of the stockholders of the Company, (A) reprice or
otherwise reduce the exercise or base price of unexercised Award, or (B) cancel
previously granted Awards and issue new Awards to the same Participants at a
lower exercise or base price. In addition, if any such amendment impairs a
Participant’s rights or increases a Participant’s obligations under his or her
Award, such amendment shall also be subject to the Participant’s consent
(provided, however, a cancellation of an Award where the Participant receives a
payment equal in value to the Fair Market Value of the vested Award or, in the
case of vested Options, the difference between the Fair Market Value of the
Common Stock underlying the Options and the exercise price, shall not constitute
an impairment of the Participant’s rights that requires consent); (k) to
determine the duration and purpose of leaves of absences which may be granted to
a Participant without constituting termination of their Continuous Service for
purposes of the Amended Plan, which periods shall be no shorter than the periods
generally applicable to Employees under the Company’s employment policies;
(l) to make decisions with respect to outstanding Options that may become
necessary upon a Change in Control or an event that triggers anti-dilution
adjustments; and (m) to exercise discretion to make any and all other
determinations which it determines to be necessary or advisable for
administration of the Amended Plan.

 

3.4                               Decisions Final.  All decisions made by the
Administrator pursuant to the provisions of the Amended Plan shall be final and
binding on the Company and the Participants, unless such decisions are
determined by a court having jurisdiction to be arbitrary and capricious.

 

3.5                               The Committee.

 

(a)                                 General.  The Board may delegate
administration of the Amended Plan to a Committee or Committees of three (3) or
more members of the Board, including the Compensation Committee, and the term
“Committee” shall apply to any person or persons to whom such authority has been
delegated and which meets the composition requirements of Section 3.5(b). If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Amended Plan, the powers theretofore
possessed by the Board. The Board may abolish the Committee at any time and
revest in the Board the administration of the Amended Plan. The members of the
Committee shall be appointed by and to serve at the pleasure of the Board. From
time to time, the Board may increase the size of the Committee, add additional
members to, remove members (with or without cause) from, appoint new members in
substitution therefor, and fill vacancies, however caused, in the Committee. The
Committee shall act pursuant to a vote of the majority of its members or, in the
case of a committee comprised of only two members, the unanimous consent of its
members, whether present or not, or by the written consent of the majority of
its members and minutes shall be kept of all of its meetings and copies thereof
shall be provided to the Board. Subject to the limitations prescribed by the
Amended Plan and the Board, the Committee may establish and follow such
rules and regulations for the conduct of its business as it may determine to be
advisable. In the absence of any specific delegation of authority to the
contrary, the Committee shall be the Compensation Committee.

 

A-6

--------------------------------------------------------------------------------


 

(b)                                 Committee Composition.  The Committee shall
consist solely of three or more Non-Employee Directors who are also Outside
Directors. All such directors shall also meet all standards for “independence”
as that term is defined under applicable securities laws, Securities and
Exchange Commission rules and listing standards as they may exist from time to
time. Within the scope of such authority, the Administrator may (i) delegate to
a committee of two or more members of the Board who are not Outside Directors
the authority to grant Awards to eligible persons who are either (A) not then
Covered Employees and are not expected to be Covered Employees at the time of
recognition of income resulting from such Award or (B) not persons with respect
to whom the Company wishes to comply with Section 162(m) of the Code or
(ii) delegate to a committee of two or more members of the Board who are not
Non-Employee Directors the authority to grant Stock Awards to eligible persons
who are not then subject to Section 16 of the Exchange Act. In addition, the
Administrator may delegate its authority within specified parameters to one or
more Officers of the Company with respect to awards that do not involve Covered
Employees or “insiders” within the meaning of Section 16 of the Exchange Act;

 

3.6                               Indemnification.  In addition to such other
rights of indemnification as they may have as Directors or members of the
Committee, and to the extent allowed by applicable law, the Administrator and
each of the Administrator’s consultants shall be indemnified by the Company
against the reasonable expenses, including attorney’s fees, actually incurred in
connection with any action, suit or proceeding or in connection with any appeal
therein, to which the Administrator or any of its consultants may be party by
reason of any action taken or failure to act under or in connection with the
Amended Plan or any Option granted under the Amended Plan, and against all
amounts paid by the Administrator or any of its consultants in settlement
thereof (provided, however, that the settlement has been approved by the
Company, which approval shall not be unreasonably withheld) or paid by the
Administrator or any of its consultants in satisfaction of a judgment in any
such action, suit or proceeding, except in relation to matters as to which it
shall be adjudged in such action, suit or proceeding that such Administrator or
any of its consultants did not act in good faith and in a manner which such
person reasonably believed to be in the best interests of the Company, and in
the case of a criminal proceeding, had no reason to believe that the conduct
complained of was unlawful; provided, however, that within 60 days after
institution of any such action, suit or proceeding, such Administrator or any of
its consultants shall, in writing, offer the Company the opportunity at its own
expense to handle and defend such action, suit or proceeding.

 

4.                                      Eligibility for Specific Awards.  Awards
under the Amended Plan may be granted to any Participant who is designated by
the Administrator to receive an Award.

 

5.                                      Shares Subject to Awards.  The stock
available for grant of Options and all other Awards under the Amended Plan shall
be shares of the Company’s authorized but unissued or reacquired Common Stock.
Subject to adjustment as provided in Section 6.13, the shares which may be
issued pursuant to Awards granted under the Amended Plan, including Incentive
Stock Options, include the shares previously reserved for issuance under the
Amended Plan that have not been issued and are not subject to an outstanding
Award on the Effective Date and those shares that were subject to Awards granted
prior to the Effective Date that have been forfeited or expired, plus an
additional 15,500,000 shares of Common Stock. The number of shares of Common
Stock available for issuance under the Amended Plan will be reduced by (a) 1
share for each share of Common Stock delivered pursuant to an Award granted
prior to the Effective Date, (b) 2.09 shares for each share of Common Stock
delivered pursuant to any Award (other than an Option or a Stock Appreciation
Right) granted after the Effective Date, and (c) 1 share for each share of
Common Stock delivered pursuant to an Option or Stock Appreciation Right granted
after the Effective Date. Awards that by their terms do not permit settlement in
shares of Common Stock will not reduce the number of shares of Common Stock
available for issuance under the Amended Plan. Any shares issued by the Company
through the assumption or substitution of outstanding Awards from an acquired
company will not, unless required

 

A-7

--------------------------------------------------------------------------------


 

by law or regulation, reduce the shares available for Awards under the Amended
Plan. Fractional shares of Common Stock may not be issued under the terms of any
Award, but the Administrator may direct that cash be paid in lieu of fractional
shares or may round off fractional shares, in its discretion.

 

5.1                               Individual Share Limitation.  Subject to the
provisions of Section 10.2 below, the maximum number of shares with respect to
which Awards, including Options and Stock Appreciation Rights, may be granted to
any Eligible Employee in any one fiscal year shall be 300,000 shares.

 

5.2                               Reversion of Shares to Share Reserve.  If any
Award shall for any reason expire or otherwise terminate, in whole or in part,
without having been exercised in full or being fully vested, then the number of
shares of Common Stock counted against the number of shares available for
issuance under the Amended Plan with respect to such Award pursuant to Section 5
above, to the extent of such expiration or other termination, shall again be
available for issuance under the Amended Plan. If shares of Common Stock issued
under the Amended Plan are reacquired by the Company pursuant to the terms of
any forfeiture provision, including the Right of Repurchase of unvested Common
Stock under Section 7.4, then the number of shares of Common Stock counted
against the number of shares available for issuance under the Amended Plan with
respect to such Award pursuant to Section 5 above, to the extent of such
forfeiture, shall again be available for issuance under the Amended Plan.
Notwithstanding the foregoing, shares of Common Stock subject to an Award under
this Amended Plan may not again be available for issuance under the Amended Plan
if such shares are: (i) shares that were subject to a stock-settled Stock
Appreciation Right and were not issued upon the net settlement or net exercise
of such Stock Appreciation Right, (ii) shares used to pay the exercise price of
an Option, (iii) shares delivered to or withheld by the Company to pay the
withholding taxes related to an Award in accordance with Section 10.4, or
(iv) shares repurchased on the open market with the proceeds of an Option
exercise.

 

6.                                      Options: Terms and Conditions.  The
Administrator may from time to time grant Options hereunder, either Incentive
Stock Options or Nonstatutory Stock Options, as it may deem advisable. Options
granted under the Amended Plan shall be evidenced by Option Agreements (which
need not be identical) in such form and containing such provisions which are
consistent with the Amended Plan as the Administrator shall from time to time
approve. Each agreement shall specify whether the Option granted thereby is an
Incentive Stock Option or a Nonstatutory Stock Option. Options granted to an
Eligible Director, however, may only be Nonstatutory Stock Options. Such
agreements may incorporate all or any of the terms hereof by reference and shall
comply with and be subject to the following terms and conditions:

 

6.1                               Number of Shares Subject to Option.  Each
Option Agreement shall specify the number of shares subject to the Option.

 

6.2                               Option Price.  The purchase price for the
shares subject to any Option shall not be less than 100% of the Fair Market
Value of the shares of Common Stock on the day immediately preceding the Date of
Grant.

 

6.3                               Ten Percent Stockholders.  A Ten Percent
Stockholder shall not be granted an Incentive Stock Option unless the exercise
price of such Option is at least 110% of the Fair Market Value of the Common
Stock on the market day immediately preceding the Date of Grant, and the Option
is not exercisable after the expiration of five years from the Date of Grant.

 

6.4                               Medium and Time of Payment.  The purchase
price of Common Stock acquired pursuant to an Option shall be paid, to the
extent permitted by applicable statutes and regulations, either (a) in cash or
by certified or bank check at the time the Option is exercised or (b) in the
discretion of the Administrator and upon such terms as the Administrator shall
approve, the exercise price may be paid: (i) by delivery to the Company of other
Common Stock, duly endorsed for transfer to the Company, with a Fair Market
Value on the date of delivery equal to the exercise price (or portion thereof)
due

 

A-8

--------------------------------------------------------------------------------


 

for the number of shares being acquired, (ii) by the withholding of whole shares
of Common Stock which would otherwise be delivered, having an aggregate Fair
Market Value on the date of delivery equal to the exercise price and any tax
withholding obligation (“Net Exercise”), (iii) in cash by a broker-dealer
acceptable to the Company to whom the optionee has submitted an irrevocable
notice of exercise and, if permitted, an order to sell some or all of the
underlying Shares (a “Cashless Exercise”); (iv) by a combination of any of such
methods, or (v) in such other manner as the Administrator, in its discretion,
either at the time of grant or thereafter, may provide. The Administrator may
also, in its discretion, require as a condition of exercise that the optionee
pay to the Company federal, state or local withholding or employment tax
required by law, which payment may be made by any of the foregoing methods.

 

Unless otherwise specifically provided in the Option, the purchase price of
Common Stock acquired pursuant to an Option that is paid by delivery to the
Company of other Common Stock acquired, directly or indirectly from the Company,
shall be paid only by shares of the Common Stock that have been held for more
than six months (or such longer or shorter period of time required to avoid a
charge to earnings for financial accounting purposes). Notwithstanding the
foregoing, a Cashless Exercise or a Net Exercise or other transaction by a
Director or executive officer that involves or may involve a direct or indirect
extension of credit or arrangement of an extension of credit by the Company, or
an Affiliate in violation of section 402(a) of the Sarbanes-Oxley Act (codified
as Section 13(k) of the Exchange Act) shall be prohibited with respect to any
Award under this Amended Plan. Unless otherwise provided in the terms of an
Option Agreement, payment of the exercise price by a Participant who is an
officer, director or other “insider” subject to Section 16(b) of the Exchange
Act through a Net Exercise transaction is subject to pre-approval by the
Administrator, in its sole discretion, which pre-approval shall be documented in
a manner that complies with the specificity requirements of Rule 16b-3,
including the name of the Participant involved in the transaction, the nature of
the transaction, the number of shares to be acquired or disposed of by the
Participant and the material terms of the Options involved in the transaction.

 

6.5                               Term of Option.  No Option granted to an
Eligible Employee or an Eligible Director shall be exercisable after the
expiration of the earliest of (a) five years after the date the Option is
granted, (b) ninety days after the date the Optionholder’s Continuous Service
with the Company and its Affiliates terminates if such termination is for any
reason other than Disability, death, or Cause, (c) the date the Optionholder’s
Continuous Service with the Company and its Affiliates terminates if such
termination is for Cause, as determined by the Board or by the Committee in its
sole discretion, or (d) the earlier of one hundred eighty days after the date
the Optionholder’s Continuous Service with the Company and its Affiliates
terminates, if such termination is a result of death or Disability, or death
results within not more than ninety days of the date on which the Optionholder’s
Continuous Service terminates, or the expiration of the stated term of the
Option; provided, however, that the Option Agreement for any Option may provide
for shorter periods in each of the foregoing instances.

 

6.6                               Exercise of Option.  No Option shall be
exercisable during the lifetime of an Optionholder by any person other than the
Optionholder. The Administrator shall have the power to set the time or times
within which each Option shall be exercisable and to accelerate the time or
times of exercise. Any Option or unexercised portion thereof granted to the
Optionholder, to the extent exercisable by him or her on the date of death, may
be exercised by the Optionholder’s designated beneficiary, personal
representatives, heirs, or legatees.

 

To the extent that an Optionholder has the right to exercise an Option and
purchase shares pursuant thereto, the Option may be exercised from time to time
by written notice to the Company, stating the number of shares being purchased
and accompanied by payment in full, in any ways permitted hereunder, of the
purchase price for such shares.

 

A-9

--------------------------------------------------------------------------------


 

6.7                               No Transfer of Option.  No Option shall be
transferable by an Optionholder otherwise than by will or the laws of descent
and distribution or pursuant to the provisions of a Qualified Domestic Relations
Order. Notwithstanding the foregoing, the Optionholder may, by delivering
written notice to the Company, in a form satisfactory to the Company, designate
a third party who, in the event of the death of the Optionholder, shall
thereafter be entitled to exercise the Option. No right or interest of an
Eligible Employee in any Option may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Company or an Affiliate, or shall be
subject to any lien, obligation, or liability of such Eligible Employee to any
other party other than the Company or an Affiliate.

 

6.8                               Limit on Incentive Stock Options.  To the
extent that the aggregate Fair Market Value (determined at the time the Option
is granted) of the Common Stock with respect to which Incentive Stock Options
are exercisable for the first time by an Optionholder during any calendar year
(under all Incentive Stock Option plans of the Company and its Affiliates)
exceeds $100,000, the Options or portions thereof which exceed such limit
(according to the order in which they were granted) shall be designated or
otherwise treated as Nonstatutory Stock Options.

 

6.9                               Restriction on Issuance of Shares.  The
issuance of Options and shares shall be subject to compliance with all of the
applicable requirements of law with respect to the issuance and sale of
securities.

 

6.10                        Investment Representation.  Any Optionholder may be
required, as a condition of issuance of shares covered by his or her Option, to
represent that the shares to be acquired pursuant to exercise of the Option will
be acquired for investment and without a view to distribution thereof, and in
such case, the Company may place a legend on the certificate evidencing the
shares reflecting the fact that they were acquired for investment and cannot be
sold or transferred unless registered under the Securities Act of 1933, as
amended, or unless counsel for the Company is satisfied that the circumstances
of the proposed transfer do not require such registration.

 

6.11                        Rights as a Stockholder or Employee.  An
Optionholder or transferee of an Option shall have no rights as a stockholder of
the Company with respect to any shares covered by any Option until the date of
issuance of a share certificate for such shares, or the shares have been duly
transferred electronically. No adjustment shall be made for dividends (ordinary
or extraordinary, whether cash, securities, or other property), distributions or
other rights for which the record date is prior to the date such share
certificate is issued or electronic transfer recorded, as provided in this
Section 6.11. Nothing in the Amended Plan or in any Option Agreement shall
confer upon any Employee any right to continue in the employ of the Company or
any of its Affiliates or interfere in any way with any right of the Company or
any Affiliate to terminate the Optionholder’s Continuous Service at any time.

 

6.12                        No Fractional Shares.  In no event shall the Company
be required to issue fractional shares upon the exercise of an Option.

 

6.13                        Recapitalization or Reorganization of Company. 
Except as otherwise provided herein, appropriate and proportionate adjustments
shall be made in the number and class of shares subject to the Amended Plan and
to the Option rights granted under the Amended Plan, and the exercise price of
such Option rights, in the event of a stock dividend (but only on Common Stock),
stock split, reverse stock split, recapitalization, reorganization, merger,
consolidation, separation, or like change in the capital structure of the
Company.

 

6.14                        Additional Requirements Under Section 409A.  Each
Option Agreement shall include or be deemed to include a provision whereby,
notwithstanding any provision of the Amended Plan or the Option Agreement to the
contrary, the Option shall satisfy the additional conditions applicable to
nonqualified deferred compensation under Section 409A of the Code, if any, in
accordance with Section 8 hereof, in the event any Option under this Amended
Plan is granted with an exercise price less than Fair Market Value of the Common
Stock subject to the Option on the date the Option is

 

A-10

--------------------------------------------------------------------------------


 

granted (regardless of whether or not such exercise price is intentionally or
unintentionally priced at less than Fair Market Value, or is materially modified
at a time when the Fair Market Value exceeds the exercise price), or is
otherwise determined to constitute “nonqualified deferred compensation” within
the meaning of Section 409A of the Code.

 

6.15                        Other Provisions.  Each Option may contain such
other terms, provisions, and conditions not inconsistent with the Amended Plan
as may be determined by the Administrator. Notwithstanding the foregoing, the
Company shall have no liability to any Participant or any other person if an
Option designated as an Incentive Stock Option fails to qualify as such at any
time or if an Option is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code and the terms of
such Option do not satisfy the additional conditions applicable to nonqualified
deferred compensation under Section 409A of the Code and Section 8 of the
Amended Plan.

 

7.                                      Provisions of Awards Other than Options.

 

7.1                               Restricted Stock Awards.

 

(a)                                 Nature of Restricted Stock Awards.  The
Administrator may from time to time award as compensation or otherwise (or sell
at a purchase price determined by the Administrator) restricted Common Stock
under the Amended Plan to eligible Participants. Restricted Stock Awards may not
be sold, assigned, transferred or otherwise disposed of, pledged or hypothecated
as collateral for a loan or as security for the performance of any obligation or
for any other purpose for such period (the “Restricted Period”) as the
Administrator shall determine. Each Restricted Stock Award shall be in such form
and shall contain such terms, conditions and Restricted Periods, whether time
based, performance based or both, as the Administrator shall deem appropriate,
including the treatment of dividends or dividend equivalents, as the case may
be. The Administrator in its discretion may provide for an acceleration of the
end of the Restricted Period in the terms of any Restricted Stock Award, at any
time, including in the event a Change in Control occurs.

 

(b)                                 Terms and Conditions of Restricted Stock
Awards.  The terms and conditions of any Restricted Stock Award Agreements or
purchase agreements may change from time to time, and the terms and conditions
of separate Restricted Stock Awards need not be identical, but each Restricted
Stock Award shall include (through incorporation of provisions hereof by
reference in the Award Agreement or otherwise) the substance of each of the
following provisions:

 

(i)                                     Purchase Price.  The purchase price of
Restricted Stock Awards, if applicable, shall be determined by the
Administrator, and may be stated as cash, property or prior services.

 

(ii)                                  Consideration.  The consideration for
Common Stock acquired pursuant to the Restricted Stock Award, if sold and not
simply awarded, shall be paid either: (x) in cash at the time of purchase; or
(y) in any other form of legal consideration that may be acceptable to the
Administrator in its discretion including, without limitation, a full recourse
secured promissory note, property or prior services that the Administrator
determines have a value at least equal to the Fair Market Value of such Common
Stock.

 

(iii)                               Vesting.  Shares of Common Stock acquired
under the Restricted Stock Award may, but need not be subject to a Restricted
Period that specifies a Right of Repurchase in favor of the Company in
accordance with a vesting schedule to be determined by the Administrator, or
forfeiture in the event the consideration was in the form of prior services.

 

A-11

--------------------------------------------------------------------------------


 

(iv)                              Termination of Participant’s Continuous
Service.  Unless otherwise provided in a Restricted Stock Award or in an
employment agreement the terms of which have been approved by the Administrator,
in the event a Participant’s Continuous Service terminates for any reason, the
Company may exercise its Right of Repurchase or otherwise reacquire, or the
Participant shall forfeit the unvested portion of a Restricted Stock Award
acquired in consideration of prior or future services, and any or all of the
shares of Common Stock held by the Participant which have not vested as of the
date of termination under the terms of the Restricted Stock Award shall be
forfeited and the Participant shall have no rights with respect to the Award,
unless the Committee in the exercise of its discretion elects to waive the
remaining restriction in whole or in part.

 

(v)                                 Transferability.  Rights to acquire shares
of Common Stock under the Restricted Stock Award shall be transferable by the
Participant only upon such terms and conditions as are set forth in the Award
Agreement, as the Administrator shall determine in its discretion, so long as
Common Stock awarded under the Restricted Stock Award remains subject to the
terms of the Award Agreement.

 

(vi)                              Lapse of Restrictions.  Upon the expiration or
termination of the Restricted Period and the satisfaction of any other
conditions prescribed by the Administrator, the restrictions applicable to the
Restricted Stock Award shall lapse and a stock certificate for the number of
shares of Common Stock with respect to which the restrictions have lapsed shall
be delivered, free of any restrictions except those that may be imposed by law,
the terms of the Amended Plan or the terms of a Restricted Stock Award, to the
Participant or the Participant’s beneficiary or estate, as the case may be,
unless such Restricted Stock Award is subject to a deferral condition that
complies with the 409A Award requirements that may be allowed or required by the
Administrator in its sole discretion. The Company shall not be required to
deliver any fractional share of Common Stock but will pay, in lieu thereof, the
Fair Market Value of such fractional share in cash to the Participant or the
Participant’s beneficiary or estate, as the case may be. Unless otherwise
subject to a deferral condition that complies with the 409A Award requirements,
the Common Stock certificate shall be issued and delivered and the Participant
shall be entitled to the beneficial ownership rights of such Common Stock not
later than (i) the date that is 21/2 months after the end of the Participant’s
or the Company’s taxable year for which the Restricted Period ends and the
Participant has a legally binding right to such amounts, whichever is later, or
(ii) such earlier date as may be necessary to avoid application of Code
Section 409A to such Award.

 

7.2                               Unrestricted Stock Awards.  The Committee may,
in its sole discretion, award (or sell at a purchase price determined by the
Committee) an Unrestricted Stock Award to any Participant, pursuant to which
such individual may receive shares of Common Stock free of any vesting
restriction (“Unrestricted Stock”) under the Amended Plan. Unrestricted Stock
Awards may be granted or sold as described in the preceding sentence in respect
of past services or other valid consideration, or in lieu of any cash
compensation due to such individual.

 

7.3                               Performance Awards.

 

(a)                                 Nature of Performance Awards.  A Performance
Award is an Award entitling the recipient to acquire cash, actual shares of
Common Stock or hypothetical Common Stock units having a value equal to the Fair
Market Value of an identical number of shares of Common Stock upon the
attainment of specified performance goals. The Administrator may make
Performance Awards independent of or in connection with the granting of any
other Award under the Amended Plan. Performance Awards may be granted under the
Amended Plan only to an Eligible Employee. The Administrator in its sole
discretion shall determine whether and to whom Performance Awards shall be made,
the performance goals applicable under each Award, the periods during which

 

A-12

--------------------------------------------------------------------------------


 

performance is to be measured, and all other limitations and conditions
applicable to the awarded cash or shares.

 

Performance goals shall be based on a pre-established objective formula or
standard, measured over one or more performance periods determined by the
Administrator, that specifies the manner of determining the amount of cash or
the number of shares under the Performance Award that will be granted or will
vest if the performance goal is attained.

 

Performance goals will be determined by the Administrator prior to the time 25%
of the service period has elapsed and may be based on one or more business
criteria that apply to an Eligible Employee, a business unit or the Company and
its Affiliates. Such business criteria may include, by way of example and
without limitation, Company-wide, divisional or operating unit sales or sales
growth, gross margin, operating, pre-tax or after-tax income (Company-wide or by
operating units or division), earnings before interest, taxes and amortization,
return on equity, return on assets, measures of liquidity or credit metrics,
cash flow or cash flow per share, return on invested capital, earnings per
share, share price performance, total shareholder return, production and safety
goals or targets, improvements or attainment of expense levels, improvement in
or attainment of working capital levels or debt reduction, or implementation or
completion of critical projects. The level or levels of performance specified
with respect to a performance goal may be established in absolute terms, as
objectives relative to performance in prior periods, as an objective compared to
the performance of one or more comparable companies or an index covering
multiple companies, or otherwise as the Administrator may determine.

 

Performance goals shall be objective and shall otherwise meet the requirements
of Section 162(m) of the Code. Performance goals may differ for Performance
Awards granted to any one Eligible Employee or to different Eligible Employees.
A Performance Award to an Eligible Employee who is a Covered Employee shall
(unless the Administrator determines otherwise) provide that in the event of the
Eligible Employee’s termination of Continuous Service prior to the end of the
performance period for any reason, such Award will be payable only (i) if the
applicable performance objectives are achieved and (ii) to the extent, if any,
as the Administrator shall determine.

 

(b)                                 Restrictions on Transfer.  Performance
Awards and all rights with respect to such Performance Awards may not be sold,
assigned, transferred, pledged or otherwise encumbered.

 

(c)                                  Rights as a Stockholder.  An Eligible
Employee receiving a Performance Award shall have the rights of a stockholder
only as to shares actually received by an Eligible Employee under the Amended
Plan and not with respect to shares subject to the Award but not actually
received by an Eligible Employee. An Eligible Employee shall be entitled to
receive a stock certificate or to be credited by electronic book entry
evidencing the acquisition of shares of Common Stock under a Performance Award
only upon satisfaction of all conditions specified in the written instrument
evidencing the Performance Award (or in a performance plan adopted by the
Administrator). The Common Stock certificate shall be issued and delivered and
the Eligible Employee shall be entitled to the beneficial ownership rights of
such Common Stock not later than (i) the date that is 21/2 months after the end
of the Eligible Employee’s or the Company’s taxable year for which the
Administrator certifies that the Performance Award conditions have been
satisfied and the Eligible Employee has a legally binding right to such amounts,
whichever is later, or (ii) such other date as may be necessary to avoid
application of Section 409A to such Awards.

 

(d)                                 Termination.  Except as may otherwise be
provided by the Administrator at any time or as otherwise may be specified in
the applicable Award Agreement, a Participant’s rights in all Performance Awards
shall automatically terminate upon the Eligible Employee’s termination of
Continuous Service (or business relationship) with the Company and its
Affiliates for any reason other than the death or Disability of the Participant.

 

A-13

--------------------------------------------------------------------------------


 

(e)                                  Acceleration, Waiver, Etc.  At any time
prior to the Eligible Employee’s termination of Continuous Service (or other
business relationship) by the Company and its Affiliates, the Administrator may
in its sole discretion accelerate, waive or, subject to Section 8, amend any or
all of the goals, restrictions or conditions imposed under any Performance
Award. The Administrator in its discretion may provide for an acceleration of
vesting in the terms of any Performance Award at any time, including in the
event a Change in Control occurs.

 

(f)                                   Certification.  Following the completion
of each performance period, the Administrator shall certify in writing, in
accordance with the requirements of Section 162(m) of the Code, whether the
performance objectives and other material terms of a Performance Award have been
achieved or met. Unless the Administrator determines otherwise, Performance
Awards shall not be settled until the Administrator has made the certification
specified under this Section 7.3(f).

 

7.4                               Right of Repurchase.  Each Award Agreement may
provide that, following a termination of the Participant’s Continuous Service,
the Company may repurchase the Participant’s unvested Common Stock acquired
under the Amended Plan as provided in this Section 7.4 (the “Right of
Repurchase”). The Right of Repurchase shall be exercisable with respect to
unvested stock at a price equal to the lesser of the purchase price at which
such Common Stock was acquired under the Amended Plan or the Fair Market Value
of such Common Stock. The Award Agreement may specify the period of time
following a termination of the Participant’s Continuous Service during which the
Right of Repurchase may be exercised, provided that such exercise may in any
event be extended to a date that is at least 60 days after the six months
anniversary of the date the stock was acquired from the Company.

 

7.5                               Stock Appreciation Rights.

 

(a)                                 General.  Unless otherwise determined by the
Administrator, Stock Appreciation Rights shall be subject to such vesting and
exercise requirements as the Administrator shall determine or as otherwise may
be specified in the applicable Award Agreement. Stock Appreciation Rights may be
granted either alone (“Free Standing Rights”) or, provided the requirements of
Section 7.5(b) are satisfied, in tandem with all or part of any Option granted
under the Amended Plan (“Related Rights”). In the case of a Nonstatutory Stock
Option, Related Rights may be granted either at or after the time of the grant
of such Option. In the case of an Incentive Stock Option, Related Rights may be
granted only at the time of the grant of the Incentive Stock Option.

 

(b)                                 Grant Requirements.  A Stock Appreciation
Right may only be granted if the Stock Appreciation Right: (i) does not provide
for the deferral of compensation within the meaning of Section 409A of the Code;
or (ii) satisfies the requirements of Section 7.5(f) and Section 8 hereof. A
Stock Appreciation Right does not provide for a deferral of compensation if:
(A) the value of the Common Stock the excess over which the right provides for
payment upon exercise (the “SAR Exercise Price”) may never be less than the Fair
Market Value of the underlying Common Stock on the date the right is granted,
(B) the compensation payable under the Stock Appreciation Right can never be
greater than the difference between the SAR Exercise Price and the Fair Market
Value of the Common Stock on the date the Stock Appreciation Right is exercised,
(C) the number of shares of Common Stock subject to the Stock Appreciation Right
is fixed on the date of grant of the Stock Appreciation Right, and (D) the right
does not include any feature for the deferral of compensation other than the
deferral of recognition of income until the exercise of the right.

 

(c)                                  Exercise and Payment.  Upon exercise
thereof, the holder of a Stock Appreciation Right shall be entitled to receive
from the Company, an amount equal to the product of (i) the excess of the Fair
Market Value, on the date of such written request, of one share of Common Stock
over the SAR Exercise Price per share specified in such Stock Appreciation Right
or its related Option, multiplied by (ii) the number of shares for which such
Stock Appreciation Right shall be exercised. Payment with respect to the
exercise of a Stock Appreciation Right that satisfies the requirements of
Section 7.5(b)(i) shall be paid on the date of exercise and made in shares of
Common Stock

 

A-14

--------------------------------------------------------------------------------


 

(with or without restrictions as to substantial risk of forfeiture and
transferability, as determined by the Administrator in its sole discretion),
valued at Fair Market Value on the date of exercise. Payment with respect to the
exercise of a Stock Appreciation Right that does not satisfy the requirements of
Section 7.5(b)(i) shall be paid at the time specified in the Award in accordance
with the provisions of Section 7.5(f) and Section 8. Payment may be made in the
form of shares of Common Stock (with or without restrictions as to substantial
risk of forfeiture and transferability, as determined by the Administrator in
its sole discretion), cash or a combination thereof, as determined by the
Administrator.

 

(d)                                 Exercise Price.  The exercise price of a
Free Standing Stock Appreciation Right shall be determined by the Administrator,
but shall not be less than 100% of the Fair Market Value of one share of Common
Stock on the Date of Grant of such Stock Appreciation Right. A Related Right
granted simultaneously with or subsequent to the grant of an Option and in
conjunction therewith or in the alternative thereto shall have the same exercise
price as the related Option, shall be transferable only upon the same terms and
conditions as the related Option, and shall be exercisable only to the same
extent as the related Option; provided, however, that a Stock Appreciation
Right, by its terms, shall be exercisable only when the Fair Market Value per
share of Common Stock subject to the Stock Appreciation Right and related Option
exceeds the exercise price per share thereof, and no Stock Appreciation Rights
may be granted in tandem with an Option unless the Administrator determines that
the requirements of Section 7.5(b)(i) are satisfied.

 

(e)                                  Reduction in the Underlying Option Shares. 
Upon any exercise of a Stock Appreciation Right, the number of shares of Common
Stock for which any related Option shall be exercisable shall be reduced by the
number of shares for which the Stock Appreciation Right shall have been
exercised. The number of shares of Common Stock for which a Stock Appreciation
Right shall be exercisable shall be reduced upon any exercise of any related
Option by the number of shares of Common Stock for which such Option shall have
been exercised.

 

(f)                                   Additional Requirements under
Section 409A.  A Stock Appreciation Right that is not intended to or fails to
satisfy the requirements of Section 7.5(b)(i) shall satisfy the requirements of
this Section 7.5(f) and the additional conditions applicable to nonqualified
deferred compensation under Section 409A of the Code, in accordance with
Section 8 hereof. The requirements herein shall apply in the event any Stock
Appreciation Right under this Amended Plan is granted with an SAR Exercise Price
less than Fair Market Value of the Common Stock underlying the Award on the date
the Stock Appreciation Right is granted (regardless of whether or not such SAR
Exercise Price is intentionally or unintentionally priced at less than Fair
Market Value, or is materially modified at a time when the Fair Market Value
exceeds the SAR Exercise Price), provide that it is settled in cash, or is
otherwise determined to constitute “nonqualified deferred compensation” within
the meaning of Section 409A of the Code. Any such Stock Appreciation Right may
provide that it is exercisable at any time permitted under the governing written
instrument, but such exercise shall be limited to fixing the measurement of the
amount, if any, by which the Fair Market Value of a share of Common Stock on the
date of exercise exceeds the SAR Exercise Price (the “SAR Amount”). However,
once the Stock Appreciation Right is exercised, the SAR Amount may only be paid
on the fixed time, payment schedule or other event specified in the governing
written instrument or in Section 8.1 hereof.

 

(g)                                  Term of SAR.  No Stock Appreciation Rights
(SAR) granted to an Eligible Employee or an Eligible Director shall be
exercisable after the expiration of the earliest of (a) five years after the
date the SAR is granted, (b) ninety days after the date the SARholder’s
Continuous Service with the Company and its Affiliates terminates if such
termination is for any reason other than Disability, death, or Cause, (c) the
date the SARholder’s Continuous Service with the Company and its Affiliates
terminates if such termination is for Cause, as determined by the Board or by
the Committee in its sole discretion, or (d) the earlier of one hundred eighty
days after the date the SARholder’s Continuous Service with the Company and its
Affiliates terminates, if such

 

A-15

--------------------------------------------------------------------------------


 

termination is a result of death or Disability, or death results within not more
than ninety days of the date on which the SARholder’s Continuous Service
terminates, or the expiration of the stated term of the SAR; provided, however,
that the SAR Agreement for any SAR may provide for shorter periods in each of
the foregoing instances.

 

7.6                               Deferred Stock Units.

 

The Administrator may grant Deferred Stock Units to Participants on the
following terms and conditions (or such other terms and conditions that the
Administrator may establish which are consistent with the Amended Plan and
applicable law):

 

(a)                                 Number, Value, and Manner of Payment of
Deferred Stock Units.  Each Deferred Stock Unit shall, subject to satisfaction
of any applicable performance conditions, entitle the Participant to receive
from the Company at the end of the deferral period applicable to such Unit (the
“Deferral Period”) one (1) share of Common Stock or the Fair Market Value
thereof in cash as may be specified in the applicable Award Agreement. Except as
otherwise determined by the Administrator, Deferred Stock Units shall be granted
without payment of cash or other consideration to the Company but in
consideration of services performed for or for the benefit of the Company by
such Participant; provided that if the payment of cash or other consideration is
required by the Administrator, such payment shall be required only at the end of
the Deferral Period. Upon payment, a Deferred Stock Unit shall be canceled.

 

(b)                                 Deferral Period.  Except as otherwise
provided in Section 7.6(c), payments in respect of Deferred Stock Units shall be
made only at the end of the Deferral Period; the duration of which shall be
fixed by the Administrator at the time of grant of such Deferred Stock Units.

 

(c)                                  Termination of Employment or Services for
Cause.  Unless otherwise determined by the Administrator and reflected in the
applicable Award Agreement, all Deferred Stock Units issued and outstanding in
the name of any Participant shall be forfeited in the event such Participant’s
employment with the Company, or service as a Director, as the case may be, is
terminated for Cause during the applicable Deferral Period.

 

(d)                                 Payment of Deferred Stock Units.  Payment of
Deferred Stock Units shall be made as soon as administratively feasible
following the expiration of the applicable Deferral Period, but in no event
shall payment be after the later of (1) the date that is 21/2 months after the
close of the Participant’s first taxable year in which the Deferred Stock Units
become payable, or (2) the date that is 21/2 months after the close of the
Company’s fiscal year in which the Deferred Stock Units become payable; provided
that payments in respect of Deferred Stock Units that constitute deferred
compensation under Section 409A of the Code shall be made in compliance with
such section.

 

(e)                                  Dividends.  No cash dividends shall be paid
on outstanding Deferred Stock Units. However, Deferred Stock Units will accrue
“Dividend Equivalents,” i.e., an additional number of Deferred Stock Units equal
in value to the cash dividends, if any, which are paid with respect to an issued
and outstanding share of Common Stock during the period the Deferred Stock Unit
is outstanding. Dividend Equivalents shall be paid in shares of Common Stock at
the time payment in respect of the Deferred Stock Units is made; provided
fractional shares shall be paid in cash. No Dividend Equivalents will be paid on
a Deferred Stock Unit that is forfeited as provided in Section 7.6(c) or that is
conditioned on the satisfaction of performance conditions that are not met.

 

(f)                                   Hypothetical Nature of Accounts.  A
separate bookkeeping account shall be maintained by the Company for each
Participant to track the Participants’ Deferred Stock Units. Each Account
established under this Section 7.6(f) shall be maintained for bookkeeping
purposes only. Neither the Amended Plan nor any of the bookkeeping accounts
established hereunder shall hold any actual funds or assets. The Deferred Stock
Units established hereunder shall be used solely to

 

A-16

--------------------------------------------------------------------------------


 

determine the number of shares of Common Stock to be issued hereunder, shall not
be or represent an equity security of the Company and shall not carry any voting
or dividend rights.

 

(g)                                  Regular Annual Awards to Eligible
Directors.  Subject to the terms of this Section 7.6 and such further
modification with respect to the amount, terms, frequency or composition of the
Award as the Committee may make from time to time, including the discontinuance
or replacement thereof, each Eligible Director shall be granted that number of
Deferred Stock Units on June 1 of each year following the Company’s Annual
Meeting of Stockholders equal to the quotient arrived at by dividing the dollar
amount of the equity portion of the Eligible Director’s board service retainer
for such year by the closing price of the Company’s Common Stock at the close of
business on the last business day preceding June 1. The Deferral Period for all
Deferred Stock Units granted pursuant to this Section 7.6(g) shall commence on
the date of grant and continue until expiration of the first (1st) anniversary
thereof; provided, however, that each Eligible Director may elect to continue
the Deferral Period until either expiration of the fifth (5th) anniversary of
the grant date or expiration of the first (1st) anniversary following the
termination of the his or her service as a director of the Company. An election
to extend the Deferral Period under this Section 7.6(g) shall be made, if at
all, in a form and manner satisfactory to the Committee and shall be effective,
until terminated or changed, for all Deferred Stock Units granted to the
electing Eligible Director after the date such election is received by the
Company. An election to extend the Deferral Period may be terminated or changed
by the electing Eligible Director on written notice delivered to the Company
prior to April 1 of the grant year, and such termination or change shall be
effective for all Deferred Stock Units granted to the Eligible Director after
the date such written notice is received by the Company.

 

7.7                               Restricted Stock Units.  The Administrator may
from time to time award as compensation or otherwise Restricted Stock Units to
eligible Participants. Unless otherwise determined by the Administrator,
Restricted Stock Units may not be sold, assigned, transferred or otherwise
disposed of, pledged or hypothecated as collateral for a loan or as security for
the performance of any obligation or for any other purpose during the Restricted
Period. Each Restricted Stock Unit shall be in such form and shall contain such
terms, conditions and Restricted Periods, whether time based, performance based
or both, as the Administrator shall deem appropriate.

 

(a)                                 Terms and Conditions of Restricted Stock
Units.  The terms and conditions applicable to all Restricted Stock Units need
not be identical; provided, however, except as otherwise determined by the
Administrator, each Restricted Stock Unit shall (through incorporation of
provisions hereof by reference in the Award Agreement or otherwise) be subject
to each of the following provisions:

 

(i)                                     Number, Value, and Manner of Payment of
Restricted Stock Units.  Each Restricted Stock Unit shall, subject to the
satisfaction of any applicable performance conditions, entitle the Participant
to receive from the Company at the end of the Restricted Period one (1) share of
Common Stock. Restricted Stock Units shall be granted in consideration of
services performed for or for the benefit of the Company by such Participant
without payment of cash or other consideration to the Company by the
Participant. Upon payment, a Restricted Stock Unit shall be canceled.

 

(ii)                                  Restricted Period.  Except as otherwise
provided in this Section 7.7, payments in respect of Restricted Stock Units
shall be made only at the end of the Restricted Period; the duration of which
shall be fixed by the Administrator at the time of grant of such Restricted
Stock Units. The Administrator in its discretion may provide for an acceleration
of the end of the Restricted Period in the terms of any Restricted Stock Unit,
at any time, including in the event of a Change in Control or the death,
Disability or, provided the Restricted Period is not performance based,
retirement of the Participant.

 

(iii)                               Termination of Employment or Services. 
Unless otherwise determined by the Administrator or reflected in the applicable
Award Agreement, all Restricted Stock Units issued and outstanding in the name
of any Participant shall be forfeited in the event such Participant’s employment
with the Company, or service as a Director, as the case may be, is terminated
for any reason during the applicable Restricted Period.

 

A-17

--------------------------------------------------------------------------------


 

(iv)                              Payment of Restricted Stock Units.  Payment of
Restricted Stock Units shall be made as soon as administratively feasible
following the expiration of the applicable Restricted Period, but in no event
shall payment be after the later of (1) the date that is 21/2 months after the
close of the Participant’s first taxable year in which the Restricted Stock
Units become payable, or (2) the date that is 21/2 months after the close of the
Company’s fiscal year in which the Restricted Stock Units become payable;
provided that payments in respect of Restricted Stock Units that constitute
deferred compensation under Section 409A of the Code shall be made in compliance
with such section.

 

(v)                                 Dividends.  No dividends shall be paid in
cash, Common Stock or otherwise, on outstanding Restricted Stock Units.

 

(vi)                              Hypothetical Nature of Accounts.  A separate
bookkeeping account shall be maintained by the Company for each Participant to
track the Participants’ Restricted Stock Units. Each Account established under
this Section 7.7(a)(vi) shall be maintained for bookkeeping purposes only.
Neither the Amended Plan nor any of the bookkeeping accounts established
hereunder shall hold any actual funds or assets. The Restricted Stock Units
established hereunder shall be used solely to determine the number of shares of
Common Stock to be issued hereunder, shall not be or represent an equity
security of the Company and shall not carry any voting or dividend rights.

 

(b)                                 Regular Annual Restricted Stock Unit
Grants.  Since 1996, the Company has provided all Eligible Employees an
opportunity to acquire an ownership interest in their Company through a
broad-based Option program. Though the Company has determined to discontinue the
grants of Options to Eligible Employees, the Company continues to believe that
providing Eligible Employees an opportunity to acquire an ownership interest in
their Company will motivate such persons to more fully identify his or her
welfare and well-being with that of the Company. Therefore, in lieu of the
option program, all Eligible Employees shall receive regular annual grants of
Restricted Stock Units in accordance with this Section 7.7(b) and subject to
such further modification with respect to the amount, terms, frequency or
composition of the Award as the Committee may make from time to time, including
the discontinuance or replacement thereof.

 

(i)                                     Grant Dates.  Restricted Stock Units
shall be granted once annually, at such time as the Administrator may prescribe
from time to time or, in lieu of any contrary direction, on November 21 of each
year (the “Grant Date”) to all persons who were Eligible Employees of the
Company or its Affiliates, including employees who may also be directors, on
November 1 of each such year.

 

(ii)                                  Grant Amounts.  On each Grant Date
Restricted Stock Units shall be provided to each Eligible Employee hereunder in
the following position categories and in the following amounts, subject to
adjustment by the Administrator from time to time as to both category

 

A-18

--------------------------------------------------------------------------------


 

and amount, based upon the Fair Market Value of the Company’s Common Stock for
that particular Grant Date:

 

Position

 

Annual
Grant Value

 

Chief Executive Officer

 

$

87,000.00

 

Executive Vice-President

 

69,600.00

 

Vice President

 

52,200.00

 

Category A

 

39,100.00

 

Category B

 

26,100.00

 

Category C

 

19,600.00

 

Category D

 

13,000.00

 

Category E

 

10,900.00

 

Category F

 

8,700.00

 

Category G

 

2,200.00

 

 

(iii)                               Vesting.  Unless otherwise determined by the
Administrator, the Restricted Period shall expire and the Restricted Stock Units
shall vest on the second (2nd) anniversary of the Grant Date.

 

(iv)                              Other Terms and Conditions.  Except as
otherwise provided in this Section 7.7(b), each Restricted Stock Unit granted
pursuant to this Section 7.7(b) shall be subject in all respects to all the
other applicable terms and conditions of this Amended Plan.

 

(c)                                  Continuous Service.  Nothing in the Amended
Plan or in any Award Agreement shall confer upon any Employee any right to
continue in the employ of the Company or any of its Affiliates or interfere in
any way with any right of the Company or any Affiliate to terminate the
Participant’s Continuous Service at any time.

 

8.                                      Additional Conditions Applicable to
Nonqualified Deferred Compensation under Section 409A of the Code.  In the event
any Award under this Amended Plan is granted with an exercise price less than
Fair Market Value of the Common Stock subject to the Award on the Date of Grant
(regardless of whether or not such exercise price is intentionally or
unintentionally priced at less than Fair Market Value, or such Award is
materially modified and deemed a new Award at a time when the Fair Market Value
exceeds the exercise price), or is otherwise determined to constitute a 409A
Award, the following additional conditions shall apply and shall supersede any
contrary provisions of this Amended Plan or the terms of any 409A Award
agreement.

 

8.1                               Exercise and Distribution.  No 409A Award
shall be exercisable or distributable earlier than upon one of the following:

 

(a)                                 Specified Time.  A specified time or a fixed
schedule set forth in the written instrument evidencing the 409A Award, but not
later than after the expiration of 10 years from the Date of Grant. If the
written grant instrument does not specify a fixed time or schedule, such time
shall be the date that is the fifth anniversary of the Date of Grant.

 

(b)                                 Separation from Service.  Separation from
service (within the meaning of Section 409A of the Code) by the 409A Award
recipient; provided, however, if the 409A Award recipient is a “key employee”
(as defined in Section 416(i) of the Code without regard to
paragraph (5) thereof) and any of the Company’s stock is publicly traded on an
established securities market or otherwise, exercise or distribution under this
Section 8.1(b) may not be made before the date which is six months after the
date of separation from service.

 

(c)                                  Death.  The date of death of the 409A Award
recipient.

 

A-19

--------------------------------------------------------------------------------


 

(d)                                 Disability.  The date the 409A Award
recipient becomes disabled (within the meaning of Section 8.4(b) hereof).

 

(e)                                  Unforeseeable Emergency.  The occurrence of
an unforeseeable emergency (within the meaning of Section 8.4(b) hereof), but
only if the net value (after payment of the exercise price) of the number of
shares of Common Stock that become issuable does not exceed the amounts
necessary to satisfy such emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the exercise, after taking into account
the extent to which the emergency is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
other assets (to the extent such liquidation would not itself cause severe
financial hardship).

 

(f)                                   Change in Control Event.  The occurrence
of a Change in Control Event (within the meaning of Section 8.4(a) hereof),
including the Company’s discretionary exercise of the right to accelerate
vesting of such Award upon a Change in Control Event or to terminate the Amended
Plan or any 409A Award granted hereunder within 12 months of the Change in
Control Event.

 

8.2                               Term.  Notwithstanding anything to the
contrary in this Amended Plan or the terms of any 409A Award agreement, the term
of any 409A Award shall expire and such Award shall no longer be exercisable on
the date that is the later of: (a) 21/2 months after the end of the Company’s
taxable year in which the 409A Award first becomes exercisable or distributable
pursuant to Section 8 hereof and is not subject to a substantial risk of
forfeiture; or (b) 21/2 months after the end of the 409A Award recipient’s
taxable year in which the 409A Award first becomes exercisable or distributable
pursuant to Section 8 hereof and is not subject to a substantial risk of
forfeiture, but not later than the earlier of (i) the expiration of 10 years
from the date the 409A Award was granted, or (ii) the term specified in the 409A
Award agreement.

 

8.3                               No Acceleration.  A 409A Award may not be
accelerated or exercised prior to the time specified in Section 8 hereof, except
in the case of one of the following events:

 

(a)                                 Domestic Relations Order.  The 409A Award
may permit the acceleration of the exercise or distribution time or schedule to
an individual other than the Participant as may be necessary to comply with the
terms of a qualified domestic relations order (as defined in
Section 414(p)(1)(B) of the Code).

 

(b)                                 Conflicts of Interest.  The 409A Award may
permit the acceleration of the exercise or distribution time or schedule as may
be necessary to comply with the terms of a certificate of divestiture (as
defined in Section 1043(b)(2) of the Code).

 

(c)                                  Change in Control Event.  The Administrator
may exercise the discretionary right to accelerate the vesting of such 409A
Award upon a Change in Control Event or to terminate the Amended Plan or any
409A Award granted thereunder within 12 months of the Change in Control Event
and cancel the 409A Award for compensation. In addition, the Administrator may
exercise the discretionary right to accelerate the vesting of such 409A Award
provided that such acceleration does not change the time or schedule of payment
of such Award and otherwise satisfies the requirements of this Section 8 and the
requirements of Section 409A of the Code.

 

8.4                               Definitions.  Solely for purposes of this
Section 8 and not for other purposes of the Amended Plan, the following terms
shall be defined as set forth below:

 

(a)                                 “Change in Control Event” means the
occurrence of a change in the ownership of the Company, a change in effective
control of the Company, or a change in the ownership of a substantial portion of
the assets of the Company (as defined in Proposed Regulations
§ 1.409A-3(g)(5) and any subsequent guidance interpreting Code Section 409A).

 

A-20

--------------------------------------------------------------------------------


 

(b)                                 “Disabled” means a Participant (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering Employees.

 

(c)                                  “Unforeseeable Emergency” means a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, or a dependent (as defined in
Section 152(a) of the Code) of the Participant, loss of the Participant’s
property due to casualty, or similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.

 

9.                                      Termination or Amendment of Amended
Plan.  The Board or, in certain circumstances, the Administrator may at any time
suspend, terminate or amend the Amended Plan; provided that, without approval of
the stockholders of the Company, there shall be, except by operation of the
equitable adjustment provisions of Section 6.13, no increase in the total number
of shares covered by the Amended Plan, no change in the class of persons
eligible to receive Awards granted under the Amended Plan or other material
modification of the requirements as to eligibility for participation in the
Amended Plan, no material increase in the benefits accruing to participants
under the Amended Plan, and no extension of the latest date upon which Awards
may be granted; and provided further that, without the consent of the
Participant, no amendment may adversely affect any then outstanding Award or any
unexercised portion thereof.

 

10.                               General Provisions.

 

10.1                        Other Compensation Arrangements.  Nothing contained
in this Amended Plan shall prevent the Board from adopting other or additional
compensation arrangements, subject to stockholder approval if such approval is
required; and such arrangements may be either generally applicable or applicable
only in specific cases.

 

10.2                        Recapitalizations.  Each Option Agreement and Award
Agreement shall contain or, in lieu thereof, shall be deemed to contain
provisions required to reflect the equitable adjustment provisions of
Section 6.13 in the event of a corporate capital transaction. In the event of a
Business Combination in which the Company is not the Surviving Entity, all
limitations on the number of Shares that can be the subject of Awards to a
Participant in any calendar year and the actual number of Shares and exercise
price per Share subject to any outstanding Options or other Awards will be
deemed adjusted in order to reflect any increase or decrease in the number of
outstanding Shares. To the extent of any outstanding Awards not assumed or
comparably replaced by the Surviving Entity, the Participant shall have the
right, subject to applicable law, to exercise the Award prior to the
consummation of the Business Combination, in whole or in part, without regard to
any otherwise applicable vesting or performance conditions applicable to such
Award.

 

10.3                        Disqualifying Dispositions.  Any Participant who
shall make a “disposition” (as defined in Section 424 of the Code) of all or any
portion of shares of Common Stock acquired upon exercise of an Incentive Stock
Option within two (2) years from the Date of Grant of such Incentive Stock
Option or within one (1) year after the issuance of the shares of Common Stock
acquired upon exercise of such Incentive Stock Option shall be required to
immediately advise the Company in writing as to the occurrence of the sale and
the price realized upon the sale of such shares of Common Stock.

 

10.4                        Withholding Obligations.  To the extent provided by
the terms of an Award Agreement and subject to the discretion of the
Administrator, the Participant may satisfy any federal, state or local tax
withholding obligation relating to the exercise or acquisition of Common Stock
under an Award by any

 

A-21

--------------------------------------------------------------------------------


 

of the following means (in addition to the Company’s right to withhold from any
compensation paid to the Participant by the Company) or by a combination of such
means: (a) tendering a cash payment; (b) authorizing the Company to withhold
shares of Common Stock from the shares of Common Stock otherwise issuable to the
Participant as a result of the exercise or acquisition of Common Stock under the
Award, provided, however, that no shares of Common Stock are withheld with a
value exceeding the minimum amount of tax required to be withheld by law or
(c) delivering to the Company previously owned and unencumbered shares of Common
Stock. Unless otherwise provided in the terms of an Option Agreement, payment of
the tax withholding by a Participant who is an officer, director or other
“insider” subject to Section 16(b) of the Exchange Act by delivering previously
owned and unencumbered shares of Common Stock is subject to pre-approval by the
Administrator, in its sole discretion. Any such pre-approval shall be documented
in a manner that complies with the specificity requirements of Rule 16b-3,
including the name of the Participant involved in the transaction, the nature of
the transaction, the number of shares to be acquired or disposed of by the
Participant and the material terms of the Options involved in the transaction.

 

11.                               Termination or Suspension of the Amended
Plan.  Unless sooner terminated by the Board in its sole discretion, the Amended
Plan shall automatically terminate on December 31, 2015. No Award shall be
granted pursuant to the Amended Plan after such date, but Awards theretofore
granted may extend beyond that date.

 

12.                               Choice of Law.  The law of the State of
Indiana shall govern all questions concerning the construction, validity and
interpretation of this Amended Plan, without regard to such state’s conflict of
law rules.

 

A-22

--------------------------------------------------------------------------------